EXHIBIT 10.6

 

 

2006 Employee Equity Incentive Plan

Notice of Grant of Stock Options

and Option Agreement

  

Synopsys, Inc.

ID: xx-xxxxxxx

690 East Middlefield Road

Mountain View, CA 94043

 

  %%FIRST_NAME  %-%LAST_NAME  %-%    Option Number:   %%OPTION_NUMBER   %-%
  %%ADDRESS_LINE_1  %-%    ID:  %%EMPLOYEE_IDENTIFIER   %-%
  %%ADDRESS_LINE_2  %-%      %%CITY  %-  %STATE  %%ZIPCODE  %-%   
  %%COUNTRY  %-%   

 

Effective %%OPTION_DATE%-%, Synopsys, Inc. (the “Company”) has granted you a
Nonstatutory Stock Option (the “Option”) under the 2006 Employee Equity
Incentive Plan (the “Plan”) to buy %%TOTAL_SHARES_GRANTED%-% shares of the
common stock of the Company (the “Common Stock”) at an exercise price of
%%OPTION_PRICE%-% per share. This Option is subject to all of the terms and
conditions set forth in this Notice of Grant of Stock Options and Option
Agreement (including any special terms and conditions for your country in the
Appendix hereto, the “Agreement”) and the Plan, which is incorporated by
reference herein in its entirety. This Option is also subject to the
Compensation Recovery Policy applicable to corporate staff, adopted by the
Company in December 2008, as amended from time to time (the “Compensation
Recovery Policy”) and any required compensation recovery provisions under
applicable laws or regulations. Capitalized terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.

This Option will vest, and may be exercised, in whole or in part, in accordance
with the following vesting schedule, subject to your Continuous Service with the
Company or any Affiliate.

 

Shares

  

Vest Type

  

Full Vest

  

Expiration

  %SHARESPERIOD1  %    On Vest Date      %VESTDATEPERIOD1  %   
  %EXPIREDATEPERIOD1  %   %SHARESPERIOD2  %    Quarterly   
  %VESTDATEPERIOD2  %      %EXPIREDATEPERIOD2  %

1. Exercise.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the vesting schedule set forth above and the applicable provisions of the
Plan and this Agreement. In the event of your death, Disability, or other
cessation of Continuous Service, the exercisability of the Option is governed by
the applicable provisions of the Plan and this Agreement. This Option may not be
exercised for a fraction of a share.

(b) Method of Exercise. You must exercise the Option through your account with
the Company’s designated broker, which as of the date hereof is E*TRADE
Securities LLC, unless you are an officer subject to the reporting requirements
of Section 16(a) of the Exchange Act (a “Section 16 Officer”). Using your
account, you may select the grant to exercise, the number of shares to exercise,
the type of exercise (subject to applicable provisions in the Appendix), and, if
applicable based on the type of exercise, the sales order for the shares
issuable upon exercise. You may sell the Common Stock underlying the Option
through your account or you may transfer the shares of Common Stock to your
stockbroker (except as provided in the Appendix). If you are a Section 16
Officer, you must exercise your Option in accordance with the Company’s
Section 16 Officer and Director Trading Procedures. All Option exercises must be
made in accordance with the Company’s Insider Trading Policy.

(c) Exercise by Another. If another person wants to exercise this Option after
it has been transferred to him or her in accordance with the transferability
restrictions provided in the Plan, that person must prove to the Company’s
satisfaction that he or she is entitled to exercise this Option. That person
must also pay the exercise price (as described below) and any applicable tax
withholding due upon exercise of the Option (as described in Section 2 below)
and comply with all other provisions of this Agreement.

 

1



--------------------------------------------------------------------------------

(d) Method of Payment. Payment of the exercise price is due in full upon
exercise of all or any part of the Option. Payment of the exercise price may be
made in cash or by check or in any other manner permitted in the Plan (except as
provided in the Appendix).

(e) Termination. In the event of termination of your Continuous Service for any
reason other than Cause, you will be permitted to exercise the Option to the
extent vested at the time of termination for ninety (90) days following your
date of termination (except as provided in the Appendix); provided, however,
that if your termination is due to death or Disability, or if you die within
ninety (90) days following your termination without “Cause”, the
post-termination exercise period is twelve (12) months (except as provided in
the Appendix); provided further that if your termination is for “Cause” as
defined in the Plan, you shall not be permitted to exercise the Option in any
respect. In each case, the date of the termination of your Continuous Service
shall be determined in accordance with Section 3(i) below. In addition, if the
Option is not exercisable during the applicable post-termination exercise period
solely because the shares of Common Stock issuable upon such exercise are not
then registered under the Securities Act and are not otherwise issuable under an
exemption from the registration requirements of the Securities Act, this Option
shall not expire until the earlier of the expiration date set forth above or
until it shall have been exercisable for an aggregate period of at least ninety
(90) days after the termination of your Continuous Service. You are responsible
for keeping track of these exercise periods following your termination of
Continuous Service for any reason. The Company will not provide further notice
of such periods.

2. Responsibility for Taxes.

(a) Except as otherwise provided in the Appendix, the provisions of this
Section 2 shall apply. You acknowledge that, regardless of any action the
Company or your employer if different from the Company, whether current or
former (the “Employer”) takes with respect to any or all income tax, social
insurance contributions, payroll tax, fringe benefits tax, payment on account or
other tax-related withholding related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount
actually withheld by the Employer. You further acknowledge that the Employer
(1) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including the
grant, vesting or exercise of the Option, the subsequent sale of shares acquired
pursuant to such exercise and the receipt of any dividends; and (2) does not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate your liability for Tax-Related Items or achieve any particular tax
result. In particular, you acknowledge that this Option is exempt from
Section 409A of the Code only if the exercise price per share is at least equal
to the “fair market value” per share of the Common Stock on the grant date and
there is no other impermissible deferral of compensation associated with the
Option. Further, if you have become subject to tax in more than one
jurisdiction, you acknowledge that the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

(b) Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, you authorize the Employer or its respective agents, at
their discretion, to withhold all applicable Tax-Related Items from your wages
or other cash compensation paid to you by the Employer and/or from proceeds of
the sale of the shares. Alternatively, or in addition, if permissible under
local law, the Employer may, without your further consent, (1) sell or arrange
for the sale of shares that you acquire, to meet the withholding obligation for
Tax-Related Items, either through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization) or a voluntary sale (including
permitting you to enter into a “same day sale” commitment with a broker-dealer
that is a member of the Financial Industry Regulatory Authority), and/or
(2) withhold in shares of Common Stock issuable at exercise of the Option. The
Employer may withhold or account for Tax-Related Items by considering statutory
withholding rates or other withholding rates, including maximum withholding
rates applicable in your jurisdiction, in which case you will receive a refund
of any over-withheld amount in cash and will have no entitlement to the Common
Stock equivalent. If the obligation for the Tax-Related Items is satisfied by
withholding in shares of Common Stock, then you will have no further rights,
title or interests in or to the number of shares of Common Stock that are held
back solely for the purpose of paying the Tax-Related Items, and you are deemed
to have been issued the full number of shares of Common Stock subject to the
exercised portion of the Option.

 

2



--------------------------------------------------------------------------------

(c) You shall pay to the Employer any amount of Tax-Related Items that the
Employer may be required to withhold as a result of your receipt or exercise of
the Option and your sale of the shares obtained pursuant to any exercise of the
Option that cannot be satisfied by the means previously described. The Employer
may refuse to deliver the shares or the proceeds of the sale of shares if you
fail to comply with your obligations in connection with the Tax-Related Items.

(d) Finally, in the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.

3. Nature of Grant. In accepting the grant of the Option, you acknowledge,
understand and agree that:

(a) the Plan is established voluntarily by the Company, is discretionary in
nature, and may be modified, amended, suspended or terminated by the Company as
provided in the Plan;

(b) the grant of the Option and any other options or Awards under the Plan is
exceptional, voluntary and occasional and does not create any contractual or
other right to receive future grants of options, shares, Awards or any other
benefit or compensation in lieu of future options, even if options have been
granted in the past;

(c) all decisions with respect to future options or Awards, if any, will be at
the sole discretion of the Company;

(d) your participation in the Plan shall not create a right to employment or
service or be interpreted as forming or amending an employment or service
contract with the Company and shall not interfere with the ability of the
Employer to terminate your employment or service relationship at any time with
or without Cause;

(e) you are voluntarily participating in the Plan;

(f) unless otherwise agreed with the Company, the Option and the shares of
Common Stock subject to the Option, and the income and value of same, are not
granted as consideration for, or in connection with, the service you may provide
as a director of an Affiliate;

(g) the Option and the shares of Common Stock subject to the Option, and the
income and value of same, are not intended to replace any pension rights or
compensation;

(h) the Option and the shares of Common Stock subject to the Option, and the
income and value of same, are not part of normal or expected compensation or
salary for purposes of calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, life or
accident insurance benefits, pension or retirement benefits or similar payments;

(i) for purposes of the Option, your Continuous Service will be considered
terminated as of the date determined by the Company in its sole discretion;

(j) the future value of the shares underlying the Option is unknown and cannot
be predicted with certainty;

(k) if the value of the underlying shares does not exceed the exercise price
upon exercise, the Option will have no value and if you exercise the Option, the
value of the shares acquired upon exercise may increase or decrease in value,
even below the exercise price;

 

3



--------------------------------------------------------------------------------

(l) should you die owning shares of Common Stock or the Option, such shares or
the Option may subject your estate to United States federal estate taxes, even
if you are not otherwise subject to United States federal income tax or other
United States employment taxes, and you should seek your own tax advice
regarding this potential tax;

(m) you disclaim any entitlement to compensation or damages arising from the
termination of the Option, including as the result of termination of your
employment or other service relationship with the Employer (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed or providing services or the
terms of any employment or service agreement), or diminution in value of the
shares of Common Stock;

(n) the Plan and the Agreement set forth the entire understanding between you,
the Company, the Employer, and any Affiliate regarding the acquisition of the
shares of Common Stock and supersedes all prior oral and written agreements
pertaining to the Option; and

(o) the following provisions apply only if you are providing services outside
the United States:

(i) the Option and the shares of Common Stock subject to the Option, and the
value and income of same, are not part of normal or expected compensation or
salary for any purpose; and

(ii) neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Option or of any amounts due to
you pursuant to the exercise of the Option or the subsequent sale of any shares
of Common Stock acquired upon exercise.

4. Data Privacy and Declaration of Consent. If you would like to accept the
Option, exercise the Option and participate in the Plan, you need to review the
following information about the processing of personal data by or on behalf of
the Company, the Employer and/or any Affiliate as described in this Notice and
Agreement and any other Option materials (the “Personal Data”) and declare your
consent. As regards the processing of your Personal Data in connection with the
Plan and the Agreement, the Company is the controller of your Personal Data.

(a) Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about you for the purposes of allocating shares of
Common Stock and implementing, administering and managing the Plan. This
Personal Data may include, without limitation, your name, home address and
telephone number, email address, date of birth, social security insurance,
passport number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company, details of all Options or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor. The legal basis for the processing of
your Personal Data will be your consent.

(b) Stock Plan Administration Service Providers. The Company transfers your
Personal Data, or parts thereof, to E*Trade Securities LLC (and its affiliated
companies), an independent service provider based in the United States which
assists the Company with the implementation, administration and management of
the Plan. In the future, the Company may select a different service provider and
share your Personal Data with such different service provider that serves the
Company in a similar manner. The Company’s service provider will open an account
for you to receive and trade shares of Common Stock acquired upon exercise of
the Option. You will be asked to agree on separate terms and data processing
practices with the service provider, which is a condition of your ability to
exercise the Option and otherwise participate in the Plan.

(c) International Data Transfers. The Company and, as of the date hereof, any
third parties assisting in the implementation, administration and management of
the Plan, such as the Company’s service providers, are based in the United
States. If you are located outside the United States, you understand and
acknowledge that your country has enacted data privacy laws that are different
from the laws of the United States. For example, the European Commission has
issued only a limited adequacy finding with respect to the United States that
applies solely if and to the extent that companies self-certify and remain
self-certified under the EU/U.S.

 

4



--------------------------------------------------------------------------------

Privacy Shield program. Otherwise, transfers of personal data from the EU to the
United States can be made on the basis of Standard Contractual Clauses approved
by the European Commission or other appropriate safeguards permissible under the
applicable law. If you are located in the EU or EEA, the Company may receive,
process and transfer your Personal Data onward to third-party service providers
solely on the basis of appropriate data transfer agreements or other appropriate
safeguards permissible under applicable law. You can ask for a copy of the
appropriate data processing agreements underlying the transfer of your Personal
Data by contacting your local human resources representative.

(d) Data Retention. The Company will use your Personal Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
to comply with legal or regulatory obligations, including under tax and
securities laws. In the latter case, the Company’s legal basis for the
processing of your Personal Data would be compliance with the relevant laws or
regulations or the pursuit by the Company of respective legitimate interests not
outweighed by your interests, rights or freedoms. When the Company no longer
needs your Personal Data for any of the above purposes, the Company will remove
it from its systems.

(e) Voluntariness and Consequences of Denial/Withdrawal of Consent. Your
participation in the Plan and your grant of consent is purely voluntary. You may
deny or later withdraw your consent at any time, with future effect and for any
or no reason. If you deny or later withdraw your consent, the Company can no
longer grant Options or other awards to you or administer or maintain such
awards and you would no longer be able to participate in the Plan. This would,
however, not affect your status or salary as an employee or your career. You
would merely forfeit the opportunities associated with the Plan.

(f) Data Subject Rights. Data subject rights regarding the processing of
personal data vary depending on the applicable law. Depending on where you are
based and subject to the conditions set out in the applicable law, you may have,
without limitation, the rights to (i) inquire whether and what kind of Personal
Data the Company holds about you and how it is processed, and to access or
request copies of such Personal Data, (ii) request the correction or
supplementation of Personal Data about you that is inaccurate, incomplete or
out-of-date in light of the purposes underlying the processing, or (iii) obtain
the erasure of Personal Data no longer necessary for the purposes underlying the
processing, processed based on withdrawn consent, processed for legitimate
interests that, in the context of your objection, do not prove to be compelling,
or processed in non-compliance with applicable legal requirements. In addition,
you may, subject to the conditions set out in the applicable law and without
limitation, have the rights to (iv) request the Company to restrict the
processing of your Personal Data in certain situations where you feel its
processing is inappropriate, (v) object, in certain circumstances, to the
processing of Personal Data for legitimate interests, and (vi) request
portability of your Personal Data that you have actively or passively provided
to the Company (which does not include data derived or inferred from the
collected data), where the processing of such Personal Data is based on consent
or your employment or service contract and is carried out by automated means. In
case of concerns, you may also have the right to lodge a complaint with the
competent local data protection authority. To receive clarification of, or to
exercise any of, your rights you may contact your local human resources
representative.

 

By signing this Notice and Agreement below or, in case this information is
presented to you electronically, by clicking the “Accept” or similar button
implemented into the relevant web page or platform, you declare, without
limitation, your consent to the data processing operations described in this
Notice and Agreement. You may withdraw your consent at any time with future
effect for any or no reason as described in Section 12(e) above.

5. Governing Law and Venue. The Option is governed by, and subject to, the laws
of the State of Delaware without resort to that State’s conflict of laws rules.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Agreement, the
parties hereby submit to and consent to the sole and exclusive jurisdiction of
the courts of the State of California and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California.

 

5



--------------------------------------------------------------------------------

6. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Option granted hereunder or to
participation in the Plan (or future options or other Awards that may be granted
under the Plan) by electronic means (including by filing documents publicly at
www.sec.gov or any successor website thereto) or to request your consent to
participate in the Plan by electronic means. You hereby consent to receive such
documents by electronic delivery and, if requested, agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company. Electronic delivery
may include the delivery of a link to a Company intranet or the internet site of
a third party involved in administering the Plan, the delivery of the document
via e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail. You further acknowledge that you
will be provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, you understand that you must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail.

7. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

8. Restrictive Legends. The Common Stock issued under this Option shall be
endorsed with appropriate legends, if any, determined by the Company.

9. Unsecured Obligation. The Option is unfunded, and even as to any vested
portion, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue Common Stock pursuant to
this Agreement. You shall not have voting or any other rights as a stockholder
of the Company with respect to the Common Stock acquired pursuant to this
Agreement until such Common Stock is issued. Upon such issuance, you will obtain
full voting and other rights as a stockholder of the Company with respect to the
Common Stock so issued and held by you. Nothing contained in this Agreement, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind or a fiduciary relationship between you and the
Company or any other person.

10. Notices. Any notices provided for herein or in the Plan shall be given in
writing (including in electronic form) to each of the other parties hereto and
shall be deemed effectively given on the earlier of (i) the date of personal
delivery, including delivery by express courier, (ii) the date that electronic
notice is sent by you or Shareholder Services (as applicable), in the case of
notices provided by electronic means, or (iii) the date that is five (5) days
after deposit in the United States Post Office (whether or not actually received
by the addressee), by registered or certified mail with postage and fees
prepaid, addressed at the following addresses, or at such other address(es) as a
party may designate by ten (10) days’ advance written notice to each of the
other parties hereto:

 

  COMPANY:.    Synopsys, Inc.      Shareholder Services      690 East
Middlefield Road      Mountain View, CA 94043      United States of America  
PARTICIPANT:    Your address as on file with the Company at the time notice is
given

11. Amendment. This Agreement may be amended solely by the Company by a writing
(including in electronic form) which specifically states that it is amending
this Agreement, so long as a copy of such amendment is delivered to you, and
provided that no such amendment impairing your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice (including in electronic form),
the provisions of this Agreement in any way it may deem necessary or advisable
to carry out the purpose of the grant as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

 

6



--------------------------------------------------------------------------------

12. Governing Plan Document. This Option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of this Agreement, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this Agreement and those of the
Plan, the provisions of the Plan shall control. The Company shall have the power
to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Board shall be final and binding
upon you, the Company, and all other interested persons. No member of the Board
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

13. Miscellaneous.

(a) The rights and obligations of the Company under this Agreement shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

(c) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Option.

(d) You acknowledge and agree that you have reviewed this Agreement in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting this Option and fully understand all provisions of this
Option.

(e) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(f) The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying shares of Common Stock. You should
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.

(g) If you have received this or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

(h) Notwithstanding any provisions in this Agreement, the Option shall be
subject to any special terms and conditions set forth in the Appendix to this
Agreement for jurisdictions in which you are subject to the applicable laws.
Moreover, if you relocate to one of the countries included in the Appendix or
otherwise become subject to the laws of such jurisdiction, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.

(i) The Company reserves the right to impose other requirements on your
participation in the Plan, on the Option and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

7



--------------------------------------------------------------------------------

(j) You acknowledge that a waiver by the Company of breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
Participant.

14. Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you may
be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions, which may affect your ability to, directly or
indirectly, acquire or sell or attempt to sell the shares of Common Stock or
rights to shares acquired under the Plan during such times as you are considered
to have “inside information” regarding the Company (as defined by the laws in
the applicable jurisdiction). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
the Company’s Insider Trading Policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you should speak
to your personal advisor on this matter.

15. Foreign Asset/Account Reporting, Exchange Control and Tax Requirements. You
acknowledge that there may be certain foreign asset and/or account reporting
requirements and exchange controls which may affect your ability to acquire or
hold shares of Common Stock acquired under the Plan or cash received from
participating in the Plan (including from any dividends paid on shares of Common
Stock acquired under the Plan) in a brokerage or bank account outside your
country. You may be required to report such accounts, assets or transactions to
the tax or other authorities in your country. You also may be required to
repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt. In addition, you may be subject to tax
payment and/or reporting obligations in connection with any income realized
under the Plan and/or from the sale of shares of Common Stock. You acknowledge
that it is your responsibility to be compliant with all such requirements, and
you are advised to consult your personal legal and tax advisors, as applicable,
to ensure your compliance.

* * * * * * * * * * * * * * *

Your signature below (or online acceptance, if applicable) indicates that you
have read this Agreement and agree to be bound by the terms and conditions of
the Plan and this Agreement. You acknowledge receipt of, and understand and
agree to, this Agreement, the Plan, the related Plan prospectus, the
Compensation Recovery Policy (if applicable to you), the Company’s Section 16
Officer and Director Trading Procedures (if applicable to you) and the Company’s
Insider Trading Policy. You further acknowledge that as of the grant date, the
Agreement and the Plan set forth the entire understanding between the Company
and you regarding the award of the Option and the underlying Common Stock and
supersede all prior oral and written agreements on that subject with the
exception of (i) Awards previously granted and delivered to you under the Plan,
and (ii) if applicable to you (A) the terms of any applicable Company change of
control severance plan or provisions and (B) the Compensation Recovery Policy.

* * * * *

Your signature below or online acceptance (where permitted) indicates that you
have read this Agreement (including any appendices hereto) and agree to be bound
by the terms and conditions of the Plan and this Agreement.

 

SYNOPSYS, INC.     PARTICIPANT By:  

 

    By:  

 

Title:  

 

    Name:  

 

Date:  

 

    Date:  

 

 

8